                  IN THE UNITED STATES DISTRICT COURT                       FILED
                      FOR THE DISTRICT OF MONTANA                             SEP 16 2019
                           MISSOULA DIVISION
                                                                           Cle rk, U.S. District Court
                                                                             Distnct Of Montana
                                                                                    Missoula
 BOZEMAN DEACONESS HEALTH                              CV 19- 87- M- DLC
 SERVICES, INTERCITY
 RADIOLOGY P.C., and
 DEACONESS INTERCITY
 IMAGING LLC dba ADVANCED                                   ORDER
 MEDICAL IMAGING,

                      Plaintiffs,

 vs.

 FEDERAL INSURANCE
 COMPANY, ACE AMERICAN
 INSURANCECOMPANY,and
 CHUBB SERVICES
 CORPORATION,

                       Defendants.

       Upon stipulation of the parties, and good cause shown, this Court enters the

following Protective Order, to govern the discovery and protection of confidential

proprietary information, copyrighted and/or commercial information, which may

be and has been subject to discovery in this action:

       1. This Protective Order governs the access to, use, and distribution of

information designated as "Confidential" in this litigation. For purposes of this

Protective Order, "information" or "materials" includes documents, things,

pleadings, discovery responses, deposition testimony, and all other discovery


                                          1
materials.

       2. This Protective Order shall also govern all discovery materials and/or

papers filed with the Court in this case which include or make reference to any

information designed as "Confidential" by a party. This Protective Order shall also

govern all information derived from such documents and all copies, excerpts, or

summaries of them.

       3. Information may be deemed "Confidential" if it contains trade secrets

or other non-public, proprietary, or competitively sensitive research, development,

financial, or commercial information, or information that, if publicly disclosed,

could be used to the competitive detriment of a party or would violate the parties'

respective confidentiality and/or privacy policies and/or agreements, including

without limitation policies and/or agreements with employees, customers, or third

parties.

       4. All "Confidential" information shall be treated as confidential during

and throughout the pendency of this action. Confidential information shall be used

by the non-producing party solely for the purposes of this litigation and not for any

other purpose. Control and distribution shall be the responsibility of the attorneys

of record.

       5. The parties shall not disclose information derived from such

Confidential information to any person except as provided in this Protective Order.

                                          2
Confidential materials and information derived from them may be inspected and

disclosed by the parties only to the following persons and only for the purposes of

conducting this litigation:

       (a) The parties, their counsel in this lawsuit, and counsel's

employees;

      (b) Any person retained by counsel representing the parties to assist

in the preparation of trial of this litigation, including experts and paralegals;

      (c) Any employee or representative of Bozeman Deaconess Health

Services, Intercity Radiology P.C., Deaconess Intercity Imaging LLC dba

Advanced Medical Imaging, Federal Insurance Company, ACE American

Insurance Company, and Chubb, whose deposition is taken or is to be taken

in this action during the course of his or her testimony; and

      ( d) Deposition reporters.

      6. Each person to whom disclosure of Confidential documents and

information is permitted by the parties pursuant to paragraph 5 above shall be

shown a copy of this Protective Order and shall execute an acknowledgment in

writing that he or she has received a copy of this Protective Order and is familiar

with the provisions of it, and all such persons shall:

      (a) Be bound thereby;

      (b) Not use any document or information for any purpose other

                                           3
than in connection with the prosecution of this action;

       ( c) Not reveal such document or information to any person other

than a person who has received a copy of this Agreement and is subject to its

provisions; and

       (d) On termination of his or her connection with the action, return

such Confidential document or information to the counsel who identified the

information as Confidential or destroy the Confidential document or

information.

      7. Before any party files a motion or other document with the Court that

would reveal any portion of the contents of the Confidential information, such

party shall provide at least ten (I 0) days written notice of such filing, detailing by

Bates range the precise documents or information to be filed. If the party

designating the documents or information as Confidential files a motion to seal

some or all of the documents or information within ten ( 10) days of such written

notice, the motion or document at issue shall not be filed pending further order of

the Court.

      8. The admissibility, confidentiality, and use of all Confidential

information at trial shall be subject to the orders of the Court.

      9. A party may invoke this Protective Order's protection by following the

procedures set forth below:

                                           4
       (a) With respect to documents being produced, the copy of the

document, when produced, shall bear the clear and legible designation

"Confidential" on each page as to which the designating party seeks the

protection of this Protective Order. To the extent a document contains some

"Confidential" information and some non-confidential information, a party

may designate the entire document for treatment as "Confidential" within the

scope of this Protective Order.

      (b) With respect to documents received, the receiving party shall

identify by Bates range the documents it seeks to identify as Confidential

within the documents produced to it. The receiving party shall so designate

within forty five (45) days of receipt of the document(s).

      (c) With respect to answers to interrogatories or requests for

admissions, the specific responses containing "Confidential" information

shall be clearly marked.

      (d) With respect to any deposition, such treatment may be invoked

by: (I) declaring the same on the record at the deposition and, thereafter, by

designating the specific portions of testimony as "Confidential" within forty

five (45) days of the receipt of the transcript of the deposition in which the

designations are made; or (2) designating specific portions of testimony as

"Confidential" and serving such designations within forty five (45) days of


                                           5
receipt of the transcript of the deposition in which the designations are made.

The entirety of all deposition transcripts shall be treated as "Confidential"

for the forty five (45) day period following receipt of the transcript.

      ( e) If information deemed "Confidential" is inadvertently produced

without the designation "Confidential," a party may nevertheless timely

assert the confidentiality of the information upon learning of the inadvertent

disclosure by providing written notice of such to all parties. The parties

agree that the same protocol will apply to the inadvertent production of

privileged documents and/or materials as well, and, upon receiving written

notice from the designating party, all inadvertently produced privileged

material will either be returned or destroyed, as instructed by the written

notice.

      I 0. In the event that any party to this litigation disagrees with the

propriety of a "Confidential" designation, such party shall give the designating

party or entity written notice of its disagreement. The designating party shall have

twenty (20) days to seek an Order from the Court for the protection of the

information as Confidential. The party designating information as "Confidential"

shall bear the burden of establishing the confidential nature of the material. Any

information designated as "Confidential" shall remain subject to the terms of this

Protective Order unless and until otherwise provided by order of the Court.


                                           6
       11. In the event that a party is requested or required (by oral questions,

interrogatories, requests for information or documents in legal proceedings,

subpoena, civil investigative demand or other similar process or by applicable

laws, rules or regulations) to disclose any information designated "Confidential,"

the party shall provide all other parties with prompt written notice of the request or

requirement within fourteen (14) days of receipt of the same, so that the other

parties may seek a protective order or other appropriate remedy and/or waive

compliance with the provisions of this Protective Order. If, in the absence of a

protective order or other remedy or the receipt of a waiver by the other parties, the

party is, upon advice of counsel, nonetheless legally compelled to disclose

"Confidential" information, the party may, without risk of liability hereunder,

disclose that portion of the "Confidential" information that counsel advises must be

disclosed provided that timely written notice of the request or requirement has

been made within fourteen ( 14) days of receipt of the same to the other parties.

      12. Sanctions may be granted by the Court for improper use or

dissemination of any information produced subject to this Protective Order.

Sanctions may be imposed by the Court on its own motion or on motion by a party.

      13. Within 90 days of the conclusion of this matter, each "Confidential"

document, including all copies of each document and all excerpts or summaries of

them, shall be either returned to the party producing or designating the document,


                                          7
or, at the request of the party producing or designating the document, destroyed.




      DATED this   ~day of September         O19.




                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                         8
